Exhibit 10.2

PUBLIC STORAGE

2016 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN

STOCK UNIT AGREEMENT 

THIS STOCK UNIT AGREEMENT (the “Agreement”) is made as of the ____ day of
_________, 201__, (the “Grant Date”), by and between Public Storage (the
“Trust”), and __________________ (the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Trust’s
2016 Equity and Performance-Based Incentive Compensation Plan (as amended from
time to time, the “Plan”).

WHEREAS, the Board of Trustees of the Trust has duly adopted, and the
shareholders of the Trust have duly approved, the Plan, which provides for the
grant to Service Providers of Stock Units relating to common shares of
beneficial ownership of the Trust, par value $.10 per share (the “Stock”), which
may be granted from time to time as the Committee so determines; and 

WHEREAS, the Trust has determined that it is desirable and in its best interests
to grant to the Grantee, pursuant to the Plan, Stock Units relating to a certain
number of shares of Stock as compensation for services rendered to the Trust,
and/or in order to provide the Grantee with an incentive to advance the
interests of the Trust, all according to the terms and conditions set forth
herein.

NOW,  THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Trust and the Grantee hereby agree
as follows:

1.



GRANT OF STOCK UNITS.

1.1Units Granted.

Subject to the terms of the Plan (the terms of which are incorporated by
reference herein), the Trust hereby grants to the Grantee ________ Stock Units,
on the terms and subject to the conditions hereinafter set forth. 

1.2Separate Grants.

For purposes of vesting and the right to defer provided for in this Agreement,
the portion of the Stock Units that vest on each separate vesting date pursuant
to Section 2 shall be treated as a separate grant (a “Separate Grant”), and the
Grantee may make a separate deferral election with respect to each Separate
Grant.

2.



VESTING OF STOCK UNITS.

2.1.Service Requirement.

Rights in respect of [   ]% of the number of Stock Units specified in Section 1
above shall vest on each of the [   ] anniversary[ies] of the Grant Date [or
insert vesting schedule], provided that the Grantee is in Service on the
applicable vesting date.  The period during which the Stock Units have not
vested and therefore are subject to a substantial risk of forfeiture is referred
to below as the “Restricted Period.”

2.2.



Restrictions on Transfer.

The Grantee may not sell, transfer, assign, pledge or otherwise encumber or
dispose of the Stock Units.

2.3.



Delivery of Shares.

When any shares are paid to Grantee (either upon vesting pursuant to Section 2.1
or later delivery if Grantee defers payment pursuant to Section 3), the Trust
shall deliver to the Grantee a certificate or electronic confirmation of
ownership, as applicable, for the number of shares of Stock represented by the
Stock Units which



1

 

--------------------------------------------------------------------------------

 

have been delivered to Grantee.  Upon the issuance of the shares, Grantee’s
payment of the aggregate par value of the shares delivered to Grantee will be
deemed paid by Grantee’s past services to the Trust or its Affiliates.

3.



RIGHT TO DEFER PAYMENT.

The Grantee may elect to defer the payment of the shares of Stock that would
otherwise be paid upon the vesting of Stock Units granted hereunder on the
following terms and conditions:

3.1Election Form.

An election to defer shall be made on a form provided to the Grantee by the
Trust.

3.2Election Requirements.

The Grantee may elect to defer the payment of the shares of Stock with respect
to each Separate Grant of Stock Units that has not vested on the following
conditions:

(a)



The election to defer is made not less than 12 months prior to the vesting date
of the Separate Grant to which it relates;

(b)



The deferral is for a period of not less than five (5) years from the original
vesting date of such Separate Grant; and

(c)



Such election does not go into effect for at least 12 months from the date of
the election.

To the extent the foregoing conditions are satisfied, the issuance of the shares
of Stock relating to vested Stock Units for a Separate Grant shall be made in
accordance with Section 2.3 at the time and in accordance with the Grantee’s
deferral election.

3.3Specified Employee and Separation from Service.

If the Grantee is a “specified employee” (as defined in Section 409A of the Code
and the related Treasury Regulations (“Section 409A”)) and the Grantee’s
deferral election calls for the payment to be made on a “separation from
service” (as defined in Section 409A), payment to the specified employee may not
be made before the date that is six months after the date of the Grantee’s
separation from service from the Trust or its Affiliates (or, if earlier, the
date of the Grantee’s death).

3.4Acceleration.

The issuance of the shares of Stock for deferred Separate Grants shall be
accelerated upon the Grantee’s death and upon the Grantee’s “disability” or a
“change in control” of the Trust (as such terms are defined in Section 409A) and
may be accelerated by the Grantee in the event of an “unforeseeable emergency”
(as defined in Section 409A) experienced by the Grantee to the extent payment of
the shares of Stock ies needed to satisfy the emergency.

4.



TERMINATION OF SERVICE.

Upon the termination of the Grantee’s Service other than by reason of death or
Disability, any Stock Units held by the Grantee that have not vested shall
terminate immediately, and the Grantee shall forfeit any rights with respect to
such Stock Units.  (Stock Units that have vested and for which a deferral
election has been made will continue to be outstanding in accordance with the
terms of this Agreement.)  If the Grantee’s Service is terminated because of his
or her death or Disability, all Stock Units granted to Grantee pursuant to this
Agreement that have not previously vested shall immediately be vested.

﻿



2

 

--------------------------------------------------------------------------------

 

5.



DIVIDEND AND VOTING RIGHTS.

The Grantee shall have none of the rights of a shareholder with respect to the
Stock Units.  Notwithstanding the foregoing, the Grantee shall be entitled to
receive, upon the Trust’s payment of a cash dividend on its outstanding shares
of Stock, a cash payment for each Stock Unit held as of the record date for such
dividend equal to the per-share dividend paid on the shares of Stock, which cash
payment shall be made at the same time as the Trust’s payment of a cash dividend
on its outstanding shares of Stock.

6.



WITHHOLDING OF TAXES.

The Trust and any Affiliates shall have the right to deduct from payments of any
kind otherwise due to the Grantee any federal, state, or local taxes of any kind
required by law to be withheld with respect to the termination of the Restricted
Period or the issuance of shares with respect to the Stock Units.  At the
termination of the Restricted Period and/or the issuance of shares, the Grantee
shall pay to the Trust any amount that the Trust may reasonably determine to be
necessary to satisfy such withholding obligation.  Grantee acknowledges that at
the termination of the Restricted Period with respect to Stock Units for which a
deferral election has been made pursuant to Section 3, Grantee will be obligated
to pay at that time applicable FICA and Medicare taxes, even though federal and
state income taxes may be postponed until the deferral period ends.  Subject to
the prior approval of the Trust, which may be withheld by the Trust in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Trust to withhold shares of Stock otherwise deliverable
or (ii) by delivering to the Trust shares of Stock already owned by the
Grantee.  The shares of Stock so delivered or withheld shall have a Fair Market
Value equal to such withholding obligations.  The Fair Market Value of the
shares of Stock used to satisfy such withholding obligation shall be determined
by the Trust as of the date that the amount of tax to be withheld is to be
determined.  A Grantee who has made an election pursuant to this Section 6 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

7.



DISCLAIMER OF RIGHTS.

No provision of this Agreement shall be construed to confer upon the Grantee the
right to continue in Service, or to interfere in any way with the right and
authority of the Trust or any Affiliate either to increase or decrease the
compensation of the Grantee at any time, or to terminate the Grantee’s Service.

8.



INTERPRETATION OF THE AGREEMENT.

All decisions and interpretations made by the Committee with regard to any
question arising under the Plan or this Agreement shall be binding and
conclusive on the Trust and the Grantee and any other person.  In the event that
there is any inconsistency between the provisions of this Agreement and of the
Plan, the provisions of the Plan shall govern.

The grant of Stock Units under this Agreement is intended to comply with Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted and administered to be in
compliance with Section 409A.

9.



GOVERNING LAW.

Except to the extent governed by provisions of the Code, this Agreement shall be
governed by the laws of the State of Maryland (but not including the choice of
law rules thereof).

10.



BINDING EFFECT.

Subject to all restrictions provided for in this Agreement and by applicable
law, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, transferees and assigns.



3

 

--------------------------------------------------------------------------------

 

11.



CLAWBACK.

The Stock Units shall be subject to mandatory repayment by the Grantee to the
Trust to the extent the Grantee is, or in the future becomes, subject to (i) any
Trust “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable laws, or (ii) any applicable laws which impose
mandatory recoupment, under circumstances set forth in such applicable laws.

12.



ENTIRE AGREEMENT.

This Agreement, the deferral elections made under Section 3 (if any), and the
Plan constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof.  Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated except by a written instrument signed by the
Trust and the Grantee; provided, however, that the Trust unilaterally may waive
any provision hereof in writing to the extent that such waiver does not
adversely affect the interests of the Grantee hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

 

4

 

--------------------------------------------------------------------------------

 

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

﻿

 

GRANTEE:

PUBLIC STORAGE

﻿

 

___________________________________________

___________________________________________

Name:

Name:

﻿

Title:

﻿



Signature Page to the Stock Unit Agreement

 

--------------------------------------------------------------------------------